ACCEPTED
                                                                                           06-15-00165-CR
                                                                                SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                     12/16/2015 4:21:08 PM
                                                                                          DEBBIE AUTREY
                                                                                                    CLERK

                               No. 06-15-00165-CR

                   IN THE COURT OF APPEALS                FILED IN
                                                   6th COURT OF APPEALS
                         SIXTH DISTRICT              TEXARKANA, TEXAS
                     AT TEXARKANA, TEXAS           12/16/2015 4:21:08 PM
__________________________________________________________________
                                                        DEBBIE AUTREY
                                                                        Clerk
                              JUAN TREVINO, Appellant

                                         v.

                            THE STATE OF TEXAS


       APPELLANT’S MOTION FOR AN EXTENSION OF TIME
                  TO FILE APPELLANT’S BRIEF
__________________________________________________________________

TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF APPEALS:

      Comes now, Juan Trevino, Appellant in the above styled and numbered

cause and would show this honorable Court the following:

                                         I.

      Trevino was convicted in the above cause of three counts of aggravated

sexual assault and one count of indecency with a child. Punishment was assessed

at three sentences of 40 years each and one sentence of 20 years. Notice of appeal

was timely filed and the appeal docketed in this Court after transfer from the Third

Court of Appeals.
                                           II.

         The clerk’s record was filed on November 20, 2015. The reporter’s record

was filed on November 23, 2015. Appellant’s brief is due on December 23, 2015.

                                          III.

         Appellant seeks a 30 day extension of the current deadline in which to file

Appellant’s brief, up to and including, January 22, 2016.

                                           IV.

         This request is based on the following facts which prevent counsel for

Appellant from preparing the brief by the current deadline:

         The record in this cause is voluminous. It is comprised of nine volumes and

two electronic exhibits admitted at trial. Counsel did not receive the complete

record from the court reporter and district clerk until December 2, 2015. Counsel

has not had an opportunity to review the record and prepare Appellant’s brief by

December 23, 2015. Filing of the brief cannot be accomplished by the current

deadline while still effectively representing Appellant on direct appeal to this

Court.

         Additionally, counsel cannot meet the current deadline and needs a 30 day

extension because he will be out of the office over the week of Christmas from

December 21, 2015, to December 28, 2015. Counsel will additionally be out of the

office and out of the state from January 7, 2016, to January 11, 2016.



                                            2
                                            V.

         This is Appellant’s first request for an extension of time to file Appellant’s

brief.

                                        PRAYER

         Appellant requests this Court grant the motion and extend the time to file

Appellant’s brief by 30 days, up to and including January 22, 2016.

                                                       Respectfully submitted,

                                                       /s/Richard E. Wetzel
                                                       Richard E. Wetzel
                                                       State Bar No. 21236300

                                                       1411 West Ave., Suite 100
                                                       Austin, Texas 78701


                                                       (512) 469-7943
                                                       (512) 474-5594
                                                       wetzel_law@1411west.com

                                                       Attorney for Appellant
                                                       David Sylvester Chambers

                            CERTIFICATE OF SERVICE

       This is to certify a true and correct copy of this pleading was emailed to
Counsel for the State of Texas, Ben Gillis, Assistant Criminal District Attorney, at
his email address maintained in Caldwell County at Ben.Gillis@co.caldwell.tx.us
on this the 16th day of December, 2015.

                                                       /s/Richard E. Wetzel
                                                       Richard E. Wetzel
                                                       State Bar No. 21236300



                                             3